UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 AHCENE ZEMIRI,

         Petitioner,

         v.                                                  Civil Action No. 04-2046 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

         Respondents.


                                              ORDER
                                           (June 19, 2009)

       The Court held a conference call on the record with counsel for both parties on June 19,

2009. For the reasons stated on the record, it is, this 19th day of June, 2009, hereby

       ORDERED that the Court shall set alternative schedules in connection with Petitioner’s

Merits Hearing. Counsel are expected to remain available to comply with either schedule until it

is later determined which of the two schedules shall be followed; it is further

       ORDERED that, if Petitioner decides not testify or Courtroom 15 is available for his

testimony, Petitioner’s Merits Hearing shall be scheduled for August 24, 2009, at 9:30 A.M., to

continue on August 25, 2009, at 9:30 A.M., if necessary. In connection with this hearing, the

record for the Court’s consideration shall consist of all evidence identified in the parties’

respective Witness and Exhibit Lists and Petitioner’s testimony if he decides to testify. Motions

for leave to amend the parties’ respective Witness and Exhibit Lists, Respondents’ Statement of

Facts, or the underlying Factual Return and Traverse, must be filed no later than August 17,

2009. The parties are on notice that any evidence that has not been identified in the Witness and

Exhibit Lists and disclosed to opposing counsel on or before August 17, 2009, may be excluded

from consideration by the Court. The only two exceptions to the August 17, 2009 deadline shall
be (1) documents offered solely for the rebuttal of arguments made at the Merits Hearing that

could not reasonably have been anticipated prior to August 17, 2009, or (2) exculpatory

information, as to which Respondents have a continuing obligation to disclose to Petitioners.

Finally, the parties shall confer and submit to the Court all stipulations on which the parties have

agreed, no later than August 10, 2009; and it is further

       ORDERED that, if Petitioner decides to testify and Courtroom 15 is unavailable the

week of August 24, 2009, Petitioner’s Merits Hearing shall be scheduled for September 9, 2009,

at 9:30 A.M., to continue on September 10, 2009, at 9:30 A.M., if necessary. In connection with

this hearing, the record for the Court’s consideration shall consist of all evidence identified in the

parties’ respective Witness and Exhibit Lists and Petitioner’s testimony if he decides to testify.

Motions for leave to amend the parties’ respective Witness and Exhibit Lists, Respondents’

Statement of Facts, or the underlying Factual Return and Traverse, must be filed no later than

September 2, 2009. The parties are on notice that any evidence that has not been identified in the

Witness and Exhibit Lists and disclosed to opposing counsel on or before September 2, 2009,

may be excluded from consideration by the Court. The only two exceptions to the September 2,

2009 deadline shall be (1) documents offered solely for the rebuttal of arguments made at the

Merits Hearing that could not reasonably have been anticipated prior to September 2, 2009, or (2)

exculpatory information, as to which Respondents have a continuing obligation to disclose to

Petitioners. Finally, the parties shall confer and submit to the Court all stipulations on which the

parties have agreed, no later than August 26, 2009.

       SO ORDERED.

                                                               /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge


                                                  2